Title: To James Madison from John Murray Forbes, 18 July 1807
From: Forbes, John Murray
To: Madison, James



Sir,
Hamburg 18th. July 1807

In a Postscript to another Copy of the Annexed letter, I mentioned a Report having been received from Copenhagen of the Signature of the Preliminaries of Peace and that one Article was that the Grand Duke Constantine was to be King of Poland.  It is now Officially Announced that the Preliminaries with Russia were signed on the 8th. Inst. and with Prussia on the 9th. & there is seems no question of England.  It was yesterday reported that Prince Jerome is to be King of Poland, that Dantzig is to be a free City attached to and under the Protection of Poland, that the King of Sweden has been Compleatly beaten and is Closely blockaded on the land side, in Stralsund, and that it is already decided that the King of Prussia is to have Swedish Pomerania in Compensation for his other losses.  I mention these things as they are, mere Reports.  We have no Copy of the Preliminaries but may expect them in a few days from Paris.  The fate of this and the other Hanseatic Cities depends on the Organization of a Northern Confederacy at the head of whichh is to be the Emperor of Russia.  I have the honor to be, With great Respect, Your Excellency’s very obedient and very humble Servant

J: M: Forbes

